            Case 2:20-cv-01727-AB Document 1 Filed 04/02/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ERMA VIOLA                                 :             CIVIL ACTION
          Plaintiff,                       :
                                           :             NO:
       v.                                  :
                                           :
MERZONEY, LLC                              :
                                           :
              Defendant.                   :

                           COMPLAINT AND JURY DEMAND

I.     INTRODUCTION

       Plaintiff claims of Defendant a sum in excess of $150,000.00 in damages upon a

cause of action whereof the following is a statement:

       1.     This action for declaratory, injunctive, monetary, and other appropriate

relief is brought by Plaintiff to redress violations by Defendant of rights secured to

Plaintiff by the laws of the United States of America.

       2.     This action arises under the Americans with Disabilities Act, 42 U.S.C.

§12101, et seq. ("ADA"), and the Americans with Disabilities Act Amendments Act

(“ADAAA”) of 2008, and is brought by Plaintiff to redress arbitrary, improper, unlawful,

willful, deliberate and intentional discrimination with respect to her compensation, terms,

conditions and privileges of employment by the Defendant, based on her disability.

II.   JURISDICTION AND VENUE

       3.     The jurisdiction of this Court is invoked pursuant to Title 28 U.S.C. §1331,

the ADA and the ADAAA, which provide for original jurisdiction of Plaintiff's claim arising

under the laws of the United States and over actions to recover damages and to secure

equitable and other relief under the appropriate governing statutes.


                                               -1-
             Case 2:20-cv-01727-AB Document 1 Filed 04/02/20 Page 2 of 6




       4.      The venue of this Court is invoked pursuant to the dictates of Title 28

U.S.C. §1391(c).

       5.      All conditions precedent to the institution of this suit have been fulfilled. A

Notice of Right to Sue was issued by the U.S. Equal Employment Opportunity

Commission on March 19, 2020, and this action was commenced by the Plaintiff within

ninety (90) days of receipt of said notice. The Plaintiff has exhausted all other

jurisdictional requirements to the maintenance of this action.

III.   PARTIES

       6.      Plaintiff, Erma Viola, is an individual and citizen of the Commonwealth of

Pennsylvania who resides therein at 71 Dawn Road, Levittown, Pennsylvania.

       7.      Defendant, Merzoney, LLC was and is now a corporation duly organized

and existing under the laws of the Commonwealth of Pennsylvania, with a place of

business located at 78 Red Rose Drive, Levittown, Pennsylvania.

       8.      At all times relevant hereto, the Defendant was acting through its agents,

servants, and employees, who were authorized and acting within the scope of their

authority, course of employment, and under the direct control of the Defendant.

       9.      At all times material herein, the Defendant has been a "person" and

"employer" as defined under the ADA and the ADAA, and is subject to the provisions of

each Act.

IV.    STATEMENT OF CLAIMS

       10.     Plaintiff was employed by Defendant from on or about April, 2014 until on

or about June 12, 2019, when she was terminated form her employment as a result of

the unlawful and discriminatory employment practices complained of herein.



                                             -2-
              Case 2:20-cv-01727-AB Document 1 Filed 04/02/20 Page 3 of 6




        11.     During the course of her employment, Plaintiff held the position of

Assistance Manager and was earning a salary of approximately $25,000 per annum

plus benefits. Plaintiff performed her job functions in a dutiful and competent manner.

        12.     Plaintiff was diagnosed with breast cancer in or about September, 2018.

Plaintiff’s medical condition constitutes a Disability within the meaning of the ADA and

ADAAA in that she is substantially limited in one or more major life activity, has a record

of impairment, or was regarded as being disabled. At that time, Plaintiff took a medical

leave of absence in December 2018 for approximately three (3) months and returned to

work in March, 2019. During her leave Plaintiff underwent a Mastectomy and additional

radiation treatment.

        13.    Upon Plaintiff’s return to work, she was subjected to discriminatory and

harassing treatment by her Manager, Frank Merz (“Merz”), solely as a result of her

disability.

        14.     In connection thereto, Merz frequently criticized Plaintiff’s performance and

treated her in a hostile, antagonistic and offensive manner.

        15.    Furthermore, Merz negatively compared Plaintiff to another employee who

had likewise taken a leave of absence for cancer treatments. Plaintiff believes and

therefore avers that this reference was purposeful and another harassing act directed at

her due to her disability.

        16.     Furthermore, Merz continued to assign Plaintiff extra duties and work as a

means to further harass her. On or about June 12, 2020, Plaintiff had a minor dispute

with a co-worker.




                                             -3-
             Case 2:20-cv-01727-AB Document 1 Filed 04/02/20 Page 4 of 6




       17.    As a result of this dispute, Defendant terminated Plaintiff from her

employment. Plaintiff engaged in the same behavior as the co-worker with whom she

had the dispute. Plaintiff’s termination from employment was disparate in nature in that

the other co-worker was not even disciplined for his actions. Prior to the events giving

rise to Plaintiff’s termination she had no prior disciplinary actions, and was afforded no

progressive discipline per Defendant’s policies.

       18.      Plaintiff believes and therefore avers that the reason for her termination

was a pretext for discrimination against her on the basis of her disability, aforesaid.

Plaintiff believes and avers that she was subjected to discrimination in the terms,

conditions, and privileges of her employment, to differential and disparate standards of

treatment and was ultimately terminated solely as a result of her disability, perceived

disability, and/or record of impairment, as foresaid.

                                          COUNT I
                                        (ADA/ADAA)
                                   Plaintiff v. Defendant

       19.     Plaintiff incorporates by reference paragraphs 1 through 18 of this

Complaint as though fully set forth herein at length.

       20.     The actions of the Defendant through its agents, servants, and

employees, by terminating the Plaintiff and by failing to accommodate the Plaintiff's

disability, constituted a violation of the ADA and the ADAA.

       21.     The actions of the Defendant, through its agents, servants, and

employees, in subjecting the Plaintiff to discrimination in the terms, conditions and

privileges of his employment constituted a violation of the ADA and the ADAA.




                                             -4-
             Case 2:20-cv-01727-AB Document 1 Filed 04/02/20 Page 5 of 6




       22.     As a direct result of Defendant’s willful and unlawful actions in

violation of the ADA and the ADAA, the Plaintiff has suffered emotional distress,

humiliation, embarrassment, loss of self-esteem and has sustained a loss of earnings,

plus the value of the aforementioned promotion, plus loss of future earning power, plus

loss of back pay and front pay and interest due thereon.


                                  PRAYER FOR RELIEF

       23.     Plaintiff repeats the allegations of paragraph 1 through 22 of this

Complaint as if set forth herein at length.

       WHEREFORE, Plaintiff requests this Court to enter judgment in her favor and

against Defendant and order that:

               (a)    Defendant compensate Plaintiff for the wages and other benefits

and emoluments of employment lost, because of their unlawful conduct;

               (b)    Defendant pay to Plaintiff compensatory damages for future

pecuniary losses, pain, suffering, inconvenience, mental anguish, loss of employment of

life and other non-pecuniary losses as allowable;

               (c)     Defendant pay to Plaintiff punitive damages, pre and post

judgment interest, costs of suit and attorney and expert witness fees as allowed by law;

              (d)    The Court award such other relief as is deemed just and proper.




                                              -5-
   Case 2:20-cv-01727-AB Document 1 Filed 04/02/20 Page 6 of 6




                               JURY DEMAND

Plaintiff demands trial by jury.



                              LOVITZ LAW FIRM


                             By:   /s/ Kevin I. Lovitz, Esq.
                                   KEVIN I. LOVITZ, ESQUIRE
                                   ID # 70184
                                   1650 Market Street, 36th Floor
                                   Philadelphia, PA 19103
                                   (215) 735-1996 Phone
                                   (267) (267)-319-7943 Fax
                                   Attorney for Plaintiff, Erma Viola




                                    -6-
